Citation Nr: 1513047	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  06-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for sinusitis prior to August 13, 2009, and in excess of 30 percent from August 13, 2009, forward.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1993 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for sinusitis and assigned an initial 10 percent rating, effective December 12, 2003.  The claim was remanded  by the Board in July 2009.  In April 2010, the rating for sinusitis was increased to 30 percent, effective August 13, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA compensation examination for his sinusitis in December 2009.  In light of the Veteran's representative's statements (see February 2015 Informal Hearing Presentation (IHP)) indicating a worsening of his sinusitis, the Board finds that a contemporaneous examination should be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Any recent VA treatment records should also be obtained.

At the December 2009 VA examination, the Veteran reported that he was receiving private medical care.  The RO attempted to obtain authorization from the Veteran to acquire these outstanding records.  The Veteran responded by stating that he "waived the instruction".  See May 2013 statement in support of claim.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The RO should make another attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2014. 

2.  Make arrangements to obtain the Veteran's complete treatment records from his private ENT doctor.

3.  Next, schedule an appropriate VA examination to determine the severity of the Veteran's service-connected sinusitis.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.
 
4.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




